Brooke




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 21, 2014

                                   No. 04-12-00703-CV

                                       Eric WARD,
                                        Appellant

                                             v.

                                      Brooke WARD,
                                         Appellee

               From the County Court at Law No 4, Williamson County, Texas
                               Trial Court No. 11-1851-FC4
                     The Honorable John B. McMaster, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court